Title: From Thomas Jefferson to Abiel Holmes, 20 March 1807
From: Jefferson, Thomas
To: Holmes, Abiel


                        
                            Washington Mar. 20. 07.
                        
                        Th: Jefferson presents his compliments to the revd. Mr. Holmes, and informs him that he forwarded to him
                            lately by a vessel from Alexandria a box containing the Memoires de l’Amerique, which he was prevented from sending by the
                            long continued ice of the winter. he salutes him with respect & esteem.
                    